DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	This Office Action is in response to the remarks and amendments filed on 04/29/2022. The 112b rejection has been withdrawn. Claims 2-3, 10-11, 14-15, and 17-20 have been cancelled. Claims 21-30 have been added. Claims 1, 4-9, 12-13, 16 and 21-30 remain pending for consideration on the merits. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the annotated claimed subject matter below.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “first fluid source at a first humidity level and a first temperature through a first fluid path through which the first inlet stream passes; at least a first seal that is selectively disposable in the first fluid path”, “the first quantity of at least the first nanostructured desiccant porous material is the same as the second quantity of the at least a second nanostructured desiccant porous material”, “a fluid stream, the method comprising: a fluid stream comprising water over a first quantity of at least a first nanostructured porous material configured to adsorb water from a first inlet stream”, “second vacuum source that is selectably in communication with the second quantity of the at least a second nanostructured desiccant porous material”, “when the at least a first seal is disposed within the first fluid path “a second fluid source at a second humidity level and a second temperature through a second fluid path through which the second inlet stream passes”, “when the at least a first seal is disposed within the first fluid path “a second fluid source at a second humidity level and a second temperature through a second fluid path through which the second inlet stream passes”, “the second inlet stream is the first inlet stream or is an inlet stream other than the first inlet stream”, “a second temperature through a second fluid path”,  “the second inlet stream is the first inlet stream or is an inlet stream other than the first inlet stream”, “second quantity of at least the second nanostructured desiccant porous material”, “second fluid source is the first fluid source or is a fluid source other than the first fluid source”, “first seal”, and “second fluid path”, “placing the second quantity of the at least a second nanostructured desiccant porous material under the fourth pressure, and a second seal that is selectively disposable in the second fluid path”, “comprising a diverter, the diverter configured to selectively place the first fluid source in fluid communication with either the first quantity of at least the first nanostructured desiccant porous material or the second quantity of at least the second nanostructured desiccant porous material”, “first quantity of at least the first nanostructured desiccant porous material is disposed within a conduit, the at least a first seal being configured to seal a first end of the conduit and the humidity management system further comprising at least a second seal configured to seal a second end of the conduit, and between the at least a first seal and the at least a second seal”, “at a third pressure and to release water when subject to a fourth pressure, under the under the third pressure, wherein the fourth pressure is lower than the third pressure, placing the second quantity of at least the second nanostructured porous material under the fourth pressure, and wherein the transferring heat from the first quantity of at least the first nanostructured porous material comprises transferring heat to the second quantity of at least the second nanostructured porous material”, and “placing the second quantity of the at least a second nanostructured porous material under the fourth pressure, sealing the second quantity of the at least a second nanostructured porous material from a second inlet stream, wherein the second inlet stream is the first inlet stream or is an inlet stream other than the first inlet stream”. The above claim language has failed to show support in the filed specification. Clarity is advised. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“first end/second end of conduit” must be shown or the feature canceled from claim 25.  
“first inlet stream” must be shown or the feature canceled from claims 1, 16, 21, and 30.
“second inlet stream” must be shown or the feature canceled from claims 21, 28, and 30.

“a second vacuum source” must be shown or the feature canceled from claim 21. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: desiccant bed 20, desired material 22, and vacuum pump 24.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Additionally, it is noted that Fig. 9 fails to provide any reference numerals for the Figure.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Heat delivery mechanism in claims 1, 8, and 22.
A review of the specification shows that the following appears to be the corresponding
structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph limitations: heat pipes are described wherein new nanostructured porous materials with ultra-high capacity for water are integrated into desiccant beds and thermally coupled to heat pipes, and the heat pipes are operatively connected to a set of fins which have the desiccant materials attached thereto. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 4-9, 12-13, 16, 21- 30 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, applicant has added the limitation “first fluid source at a first humidity level and a first temperature through a first fluid path through which the first inlet stream passes; at least a first seal that is selectively disposable in the first fluid path”. There is nothing in the originally filed claims, specification or drawings to support this newly added limitation.   Thus, the newly added limitation is deemed to be NEW MATTER.
In claim 12, applicant has added the limitation “the first quantity of at least the first nanostructured desiccant porous material is the same as the second quantity of the at least a second nanostructured desiccant porous material”. There is nothing in the originally filed claims, specification or drawings to support this newly added limitation.   Thus, the newly added limitation is deemed to be NEW MATTER. 
In claim 16, the applicant had added the limitation “a fluid stream, the method comprising: a fluid stream comprising water over a first quantity of at least a first nanostructured porous material configured to adsorb water from a first inlet stream”. There is nothing in the originally filed claims, specification or drawings to support this newly added limitation.   Thus, the newly added limitation is deemed to be NEW MATTER. 
In claim 21, applicant has added the limitation “at a third pressure and to release water when subjected to a fourth pressure, and wherein the fourth pressure is lower than the third pressure” and “second vacuum source that is selectably in communication with the second quantity of the at least a second nanostructured desiccant porous material”, “when the at least a first seal is disposed within the first fluid path “a second fluid source at a second humidity level and a second temperature through a second fluid path through which the second inlet stream passes”, “the second inlet stream is the first inlet stream or is an inlet stream other than the first inlet stream”, “a second temperature through a second fluid path”,  “the second inlet stream is the first inlet stream or is an inlet stream other than the first inlet stream”, “second quantity of at least the second nanostructured desiccant porous material”, “second fluid source is the first fluid source or is a fluid source other than the first fluid source”, “first seal”, and “second fluid path”. There is nothing in the originally filed claims, specification or drawings to support this newly added limitation.   Thus, the newly added limitation is deemed to be NEW MATTER.
In claim 22, applicant has added the limitation “second quantity of at least the second nanostructured desiccant porous material”. There is nothing in the originally filed claims, specification or drawings to support this newly added limitation.   Thus, the newly added limitation is deemed to be NEW MATTER.
In claim 23, applicant has added the limitation “placing the second quantity of the at least a second nanostructured desiccant porous material under the fourth pressure, and a second seal that is selectively disposable in the second fluid path”. There is nothing in the originally filed claims, specification or drawings to support this newly added limitation.   Thus, the newly added limitation is deemed to be NEW MATTER.
In claim 24, applicant has added the limitation “comprising a diverter, the diverter configured to selectively place the first fluid source in fluid communication with either the first quantity of at least the first nanostructured desiccant porous material or the second quantity of at least the second nanostructured desiccant porous material”. There is nothing in the originally filed claims, specification or drawings to support this newly added limitation.   Thus, the newly added limitation is deemed to be NEW MATTER. 
In claim 25, applicant has added the limitation “first quantity of at least the first nanostructured desiccant porous material is disposed within a conduit, the at least a first seal being configured to seal a first end of the conduit and the humidity management system further comprising at least a second seal configured to seal a second end of the conduit, and between the at least a first seal and the at least a second seal”. There is nothing in the originally filed claims, specification or drawings to support this newly added limitation.   Thus, the newly added limitation is deemed to be NEW MATTER. 

In claim 28, applicant has added the limitation “at a third pressure and to release water when subject to a fourth pressure, under the under the third pressure, wherein the fourth pressure is lower than the third pressure, placing the second quantity of at least the second nanostructured porous material under the fourth pressure, and wherein the transferring heat from the first quantity of at least the first nanostructured porous material comprises transferring heat to the second quantity of at least the second nanostructured porous material”. There is nothing in the originally filed claims, specification or drawings to support this newly added limitation.   Thus, the newly added limitation is deemed to be NEW MATTER.
In claim 30, applicant has added the limitation “placing the second quantity of the at least a second nanostructured porous material under the fourth pressure, sealing the second quantity of the at least a second nanostructured porous material from a second inlet stream, wherein the second inlet stream is the first inlet stream or is an inlet stream other than the first inlet stream.”. There is nothing in the originally filed claims, specification or drawings to support this newly added limitation.   Thus, the newly added limitation is deemed to be NEW MATTER.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 12-13, 16 and 21-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “at least a first seal that is selectively disposable in the first fluid path, a first vacuum source that is selectably in communication with the first quantity of at least the first nanostructured desiccant porous material , and alternatively remove heat from and provide heat to the first quantity of at least the first nanostructured desiccant porous material.” in claim 1, “a second vacuum source that is selectably in communication with the second quantity of the at least a second nanostructured desiccant porous material” in claim 21, “a second seal that is selectively disposable in the second fluid path” in claim 23, and “selectively place the first fluid source in fluid communication with either the first quantity of at least the first nanostructured desiccant porous material or the second quantity of at least the second nanostructured desiccant porous material” in claim 24 are relative terms which renders the claim indefinite. It is unclear how each of these structures are selectively, selectably and alternatively in communication. The term “selectively, selectably, and alternatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 21 recite the claim language of  “a second quantity of at least a second nanostructured desiccant porous material configured to adsorb water from a second inlet stream at a third pressure and to release water when subjected to a fourth pressure, wherein the fourth pressure is lower than the third pressure, and in claim 28 recite the claim limitation of “at least a second nanostructured porous material configured to adsorb water from a second inlet stream at a third pressure and to release water when subject to a fourth pressure, under the under the third pressure, wherein the fourth pressure is lower than the third pressure, and placing the second quantity of at least the second nanostructured porous material under the fourth pressure” ”. However, it is unclear what the metes and bounds of the claims are. It is unclear to the examiner what the purpose of the third and fourth pressure is. Clarity is advised. For examination purposes, since the third pressure, fourth pressure and a second vacuum source are not described in the claims then the prior art will be deemed capable of having a third pressure, and fourth pressure. 
Claim 21 recite the claim limitation of “a second vacuum source that is selectably in communication with the second quantity of the at least a second nanostructured desiccant porous material, wherein the second vacuum source is the first vacuum source or is a vacuum source different than the first vacuum source. However, it is unclear what the metes and bounds of the claims are. It is unclear how the first vacuum source could also be the second vacuum source. Clarity is advised. 
Claims 4-9, 13, 26-27, 29-30 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Claridge et al (US 20190176084 A1).
Regarding claim 16, Claridge teaches a method for removing water from a fluid stream (water vapor from relatively humid atmospheric air entering the dehumidification unit is extracted, abstract) the method comprising: passing a fluid stream (water vapor channels 18) comprising water over a first quantity of at least a first nanostructured porous material (water vapor permeable material such as interfaces 20, as described on pg3 paragraph 0039 and figure 2b) configured to adsorb water (dehumidifying the air 14 and accumulating water vapor in the water vapor channels 18, pg3 paragraph 0042) from a first inlet stream (inlet stream 14A) at a first pressure (local atmospheric pressure 14.7 psia, pg4 paragraph 0049) and to release water when subjected to a second pressure (vacuum pump 52 is used to adjust pressure of water vapor 26B in unit 54 slightly above saturation pressure to condense water vapor 26B, pg6 paragraph 0059. In a range of 0.25-1.1 psia, pg2 paragraph 0038), wherein the second pressure is lower than the first pressure (second pressure [0.25-1.1 psia] is less than atmospheric pressure [14.7 psia]);-te placing the first quantity of at least the first nanostructured porous material under the first pressure (air 14 flowing through the air channels 16 is at local atmospheric pressure, pg4 paragraph 0049); transferring heat (moisture has been removed as the air 14 traverses along the atmospheric pressure side of the interfaces 20, pg4 paragraph 0045) from the first quantity of at least the first nanostructured porous material (interfaces 20) while the first quantity of at least the first nanostructured porous material is under the first pressure (14.7 psia); placing the first quantity of at least the first nanostructured porous material under the second pressure (when the interface 20 is under pressure from vacuum pump 52, water vapor 26 is removed via the pressure maintained by vacuum pump 52, pg5 paragraph 0055); and transferring heat (via the condensation of the water vapor, vacuum pump is used to increase the partial pressure of the water vapor on the suction side of the water vapor permeable material [interface 20], pg2 paragraph 0038) to the first quantity of at least the first nanostructured porous material (interface 20, figure 2b) while the first quantity of at least the first nanostructured porous material is under the second pressure (in a range of 0.25-1.1 psia, pg2 paragraph 0038).
Further, it is understood, claim 16 includes an intended use recitation, for example
“…configured for...”. The applicant is reminded that a recitation with respect to the manner
which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a
prior art apparatus satisfying the structural limitations of the claims, as is the case here. While
features of an apparatus may be recited either structurally or functionally, the claims are directed
to an apparatus must be distinguished from the prior art in terms of structure rather than function.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1, 4, 8, 9, 12, 13, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claridge et al (US 20190176084 A1) in view of Hiroyuki et al (JP 2005030754 A).
Regarding claim 1, Claridge teaches a humidity management system (HVAC system 10) comprising: a first quantity (interfaces 20, figure 2b) of at least a first nanostructured desiccant porous material (water vapor permeable material such as interfaces 20, as described on pg3 paragraph 0039 and figure 2b) configured to adsorb water (as described in pg3 paragraph 0039) from a first inlet stream (inlet air 14A, figure 1) at a first pressure (local atmospheric pressure 14.7 psia, pg4 paragraph 0049) and to release water when subjected to a second pressure (vacuum pump 52 is used to adjust pressure of water vapor 26B in unit 54 slightly above saturation pressure to condense water vapor 26B, pg6 paragraph 0059. In a range of 0.25-1.1 psia, pg2 paragraph 0038), wherein the second pressure is lower than the first pressure (second pressure [0.25-1.1 psia] is less than atmospheric pressure [14.7 psia]), the first quantity (interfaces 20, figure 2b) of at least the first nanostructured desiccant porous material (water vapor permeable material, as described on pg3 paragraph 0039) being in fluid communication with a first fluid source (water vapor permeable material allows the flow of H2O through it from the air channel, therefore in fluid communication, pg2 paragraph 0037) at a first humidity level (humidity ratio 42, as shown on figure 5) and a first temperature (x-axis corresponds to temperature 40 of air 14, as shown on figure 5) through a first fluid path (via water vapor channels 18) through which the first inlet stream (inlet air 14A) passes; at least a first seal (water vapor channels 18 are [sealed] to create the low pressure that pulls the water vapor from the air 14 in the air channels 16 through the interfaces 20, pg3 paragraph 0042) that is disposable in the first fluid path (via water vapor channels 18), wherein disposing the at least a first seal (water vapor channels 18 are sealed to create the low pressure that pulls the water vapor from the air 14 in the air channels 16 through the interfaces 20, pg3 paragraph 0042) in the first fluid path assists in placing the first quantity (interfaces 20, figure 2b) of at least the first nanostructured desiccant porous material (water vapor permeable material such as interfaces 20, as described on pg3 paragraph 0039 and figure 2b) under the second pressure (second pressure 0.25-1.1 psia); a first vacuum source (vacuum pump 52) that is in communication (via water vapor vacuum volume 28, figure 1) with the first quantity (interfaces 20, figure 2b) of at least the first nanostructured desiccant porous material (water vapor permeable material such as interfaces 20, as described on pg3 paragraph 0039 and figure 2b). 

Claridge teaches the invention as described above but fail to teach at least one heat delivery mechanism thermally coupled to the first quantity of at least the first nanostructured desiccant porous material and configured to remove heat from and provide heat to the first quantity of at least the first nanostructured desiccant porous material.
However, Hiroyuki teaches at least one heat delivery mechanism (heater 9 of Hiroyuki) thermally coupled (via regeneration tower 3, figure 1 of Hiroyuki) to the first quantity of at least the first nanostructured desiccant porous material (porous particles 7, as shown on figure 1 of Hiroyuki, which corresponds to interfaces 20 of Claridge) and configured to remove heat from (moisture can be efficiently removed from the porous particles, paragraph 0042 of Hiroyuki) and provide heat to the first quantity of at least the first nanostructured desiccant porous material (porous particles 7 that are in contact with the air in the state of the gas transporting fluidized bed in the regenerator 3 are heated by the heater 9, paragraph 0043 of Hiroyuki, which corresponds to interfaces 20 of Claridge).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the humidity management system in the teachings of Claridge to include at least one heat delivery mechanism thermally coupled to the first quantity of at least the first nanostructured desiccant porous material and configured to remove heat from and provide heat to the first quantity of at least the first nanostructured desiccant porous material in view of the teachings of Hiroyuki for contacting the porous particles and the heated air in the state of such a gas carrying fluidized bed, then moisture can be efficiently removed from the porous particles that have adsorbed moisture.
Further, it is understood, claim 1 includes an intended use recitation, for example
“…configured for...”. The applicant is reminded that a recitation with respect to the manner
which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a
prior art apparatus satisfying the structural limitations of the claims, as is the case here. While
features of an apparatus may be recited either structurally or functionally, the claims are directed
to an apparatus must be distinguished from the prior art in terms of structure rather than function. 
Regarding claim 4, the combined teachings teach wherein the first quantity (interfaces 20, figure 2b of Claridge) of at least the first nanostructured desiccant porous material (water vapor permeable material such as interfaces 20, as described on pg3 paragraph 0039 and figure 2b of Claridge) comprises one or more nanostructured desiccant porous materials selected from: zeolites (interfaces 20 is zeolite supported on thin, porous metal sheets, pg5 paragraph 0052 of Claridge).
Regarding claim 8, the combined teachings teach wherein the at least one heat delivery mechanism comprises a heat pipe (heater 9 is within regenerator 3, therefore in pipe form, as shown on figure 1 of Hiroyuki).
Regarding claim 9, the combined teachings teach wherein at least a portion (as annotated below on figure 1 of Hiroyuki) of the first quantity of at least the first nanostructured desiccant porous material is formed on an outer surface (as annotated below on figure 1 of Hiroyuki, which corresponds to interfaces 20 of Claridge) of at least a portion of the at least one heat delivery mechanism (porous particle 7 are formed around heater 9, as shown on figure 1 of Hiroyuki).

    PNG
    media_image1.png
    580
    734
    media_image1.png
    Greyscale

Regarding claim 12, the combined teachings teach wherein the first quantity of at least the first nanostructured desiccant porous material (porous particle 7 within porous particle container 5, as shown on figure 1 of Hiroyuki, which corresponds to interfaces 20 of Claridge) is the same as the second quantity of the at least a second nanostructured desiccant porous material (porous particle 7 comprises of the same material that is also stored in porous particle container 15, as shown on figure 1 of Hiroyuki).
Regarding claim 13, the combined teachings teach wherein the first quantity of at least the first nanostructured desiccant porous material (interfaces 20, figure 2b of Claridge) is configured within a three-dimensional shape (configured within dehumidifying unit 12, in a three-dimensional shape, as shown on figure 2b of Claridge).
Further, it is understood, claim 13 includes an intended use recitation, for example
“…configured for...”. The applicant is reminded that a recitation with respect to the manner
which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a
prior art apparatus satisfying the structural limitations of the claims, as is the case here. While
features of an apparatus may be recited either structurally or functionally, the claims are directed
to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 25, the combined teachings teach wherein the first quantity of at least the first nanostructured desiccant porous material (porous particles 7, as shown on figure 1 of Hiroyuki, which corresponds to interfaces 20 of Claridge) is disposed within a conduit (porous particle 7 within conduit, as annotated below on figure 1 of Hiroyuki), the at least a first seal (water vapor channels 18 are [sealed] to create the low pressure that pulls the water vapor from the air 14 in the air channels 16 through the interfaces 20, pg3 paragraph 0042 of Claridge) being configured to seal a first end (as annotated below on figure 2b of Claridge) of the conduit and the humidity management system further comprising wherein the first quantity of at least the first nanostructured desiccant porous material (porous particle 7 of Hiroyuki) is disposed between the at least a first seal and the at least a second seal.
The combined teachings teach the invention as described above but fail to teach a second seal configured to seal a second end of the conduit.
However, Applicant has not disclosed that having “a second seal” does anything more than produce the predictable result of “sealing a second end”. Since it has been held that MPEP 2144.04 IV. A has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. A, it would have been obvious to one having ordinary skill in the art at before the effective filing date to modify” a second seal” of Claridge and meet the claimed limitations in order to provide the predictable results of “sealing a second end”.
Further, it is understood, claim 25 includes an intended use recitation, for example
“…configured for...”. The applicant is reminded that a recitation with respect to the manner
which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a
prior art apparatus satisfying the structural limitations of the claims, as is the case here. While
features of an apparatus may be recited either structurally or functionally, the claims are directed
to an apparatus must be distinguished from the prior art in terms of structure rather than function.
 
    PNG
    media_image2.png
    630
    761
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    333
    559
    media_image3.png
    Greyscale


Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claridge et al (US 20190176084 A1) in view of Hiroyuki et al (JP 2005030754 A) and in further view of Xu et al (CN 209484741 U).
Regarding claim 5, the combined teachings teach the invention as described above but fail to teach wherein the one or more nanostructured desiccant porous materials comprise a MOF material.
However, Xu teaches wherein the one nanostructured desiccant porous material comprise a MOF material (dehumidification drying device based on MOF material, abstract of Xu).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the humidity management system in the combined teachings to include wherein the one or more nanostructured desiccant porous materials comprise a MOF material to provide a material that has a high porosity, low density, large specific surface area, pore rule and adjustable aperture. 
Regarding claim 6, the combined teachings teach wherein the one nanostructured desiccant porous material comprise a MOF selected from the group consisting of MOF 801 (dehumidification drying device based on MOF-801 material, abstract of Xu).
Regarding claim 7, the combined teachings teach wherein the one or more nanostructured desiccant porous materials comprise MOF 801 (dehumidification drying device based on MOF-801 material, abstract of Xu). 

Claim 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claridge et al (US 20190176084 A1) in view of Hiroyuki et al (JP 2005030754 A), and in further view of Ellenberger et al (CN 103203185 A), Weickert et al (US 20180328601 A1).
Regarding claim 21, Claridge teaches at least when the at least a first seal at least a first seal (water vapor channels 18 are [sealed] to create the low pressure that pulls the water vapor from the air 14 in the air channels 16 through the interfaces 20, pg3 paragraph 0042 of Claridge) is disposed within the first fluid path (via water vapor channels 18 of Claridge).
Claridge teaches the invention as described above but fail to teach a second quantity of at least a second nanostructured desiccant porous material configured to adsorb water from a second inlet stream at a third pressure and to release water when subjected to a fourth pressure, wherein the fourth pressure is lower than the third pressure, the second quantity of at least the second nanostructured desiccant porous material is in fluid communication with a second fluid source at a second humidity level and a second temperature through a second fluid path through which the second inlet stream passes, wherein the second fluid source is the first fluid source or is a fluid source other than the first fluid source, the second inlet stream is the first inlet stream or is an inlet stream other than the first inlet stream, second quantity of the at least a second nanostructured desiccant porous material is not in fluid communication with the first quantity of at least the first nanostructured desiccant porous material, and the first quantity of at least the first nanostructured desiccant porous material is a same type of material as the second quantity of the at least a second nanostructured desiccant porous material or is a different type of material than the second quantity of the at least a second nanostructured desiccant porous material; and a second vacuum source that is in communication with the second quantity of the at least a second nanostructured desiccant porous material, wherein the second vacuum source is the first vacuum source or is a vacuum source different than the first vacuum source.
However, Ellenberger teaches a second quantity of at least a second nanostructured desiccant porous material (membrane assembly 110) configured to adsorb water (membrane assembly 110 comprises of ionomeric polymer which are permeable, pg7 paragraph 0030) from a second inlet stream (fluid input manifold 122) at a third pressure (output at a third pressure, pg7 paragraph 0030) and to release water when subjected to a fourth pressure (second chamber comprising of a fourth pressure, pg7 paragraph 0030), wherein the fourth pressure is lower than the third pressure (third pressure being greater than the fourth pressure, pg7 paragraph 0030).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the humidity management system in the combined teachings to include a second quantity of at least a second nanostructured desiccant porous material configured to adsorb water from a second inlet stream at a third pressure and to release water when subjected to a fourth pressure, wherein the fourth pressure is lower than the third pressure in view of the teachings of Ellenberger by having a dry chamber for heating the air dryer, and the dryer consisting of extracting water and outputting the extracted water by heating air to a vacuum assisted evaporator. 
The combined teachings teach the invention as described above but fail to teach the second quantity of at least the second nanostructured desiccant porous material is in fluid communication with a second fluid source at a second humidity level and a second temperature through a second fluid path through which the second inlet stream passes, wherein the second fluid source is the first fluid source or is a fluid source other than the first fluid source, the second inlet stream is the first inlet stream or is an inlet stream other than the first inlet stream, the second quantity of the at least a second nanostructured desiccant porous material is not in fluid communication with the first quantity of at least the first nanostructured desiccant porous material, and the first quantity of at least the first nanostructured desiccant porous material is a same type of material as the second quantity of the at least a second nanostructured desiccant porous material or is a different type of material than the second quantity of the at least a second nanostructured desiccant porous material; and a second vacuum source that is in communication with the second quantity of the at least a second nanostructured desiccant porous material, wherein the second vacuum source is the first vacuum source or is a vacuum source different than the first vacuum source.
However, Weickert teaches the second quantity of at least the second nanostructured desiccant porous material (sorption material 18, corresponding to membrane assembly 110 of Ellenberger) is in fluid communication with a second fluid source (water vapor of humid air, pg3 paragraph 0023) at a second humidity level (relative humidity range from 0.1 to 0.5, abstract) and a second temperature (room temperature (25° C.+/−10° C, abstract) through a second fluid path (second fluid path is formed when the water vapor is adsorbed within sorption material 18, pg2 paragraph 0019) through which the second inlet stream passes (intake opening 11 of Weickert, corresponding to fluid input manifold 122 of Ellenberger), wherein the second fluid source is the first fluid source (water vapor of humid air, pg3 paragraph 0023, is the same fluid source as water vapor channels 18 of Claridge), the second inlet stream is an inlet stream other than the first inlet stream (intake 11 of Weickert which corresponds to fluid input manifold 122 of Ellenberger is a different inlet stream than first inlet stream 14A of Claridge), the second quantity of the at least a second nanostructured desiccant porous material (sorption material 18) is not in fluid communication with the first quantity of at least the first nanostructured desiccant porous material (sorption material 18 of Weickert is not in fluid communication with heat exchange material 16 of Weickert which corresponds to interfaces 20, figure 2b of Claridge), and the first quantity of at least the first nanostructured desiccant porous material (heat exchange material 16 of Weickert which corresponds to interfaces 20, figure 2b of Claridge) is a same type of material (both heat exchange material 16 and sorption material 18 exhibit the ability to adsorb water vapor of humid air provided by material such as MOF’s, pg3 paragraph 0023) as the second quantity of the at least a second nanostructured desiccant porous material (sorption material 18), and a second vacuum source (via a partial vacuum, pg7 paragraph 0030) that is in communication with the second quantity of the at least a second nanostructured desiccant porous material (membrane assembly 110 comprising a membrane in contact with the partial vacuum, pg7 paragraph 0030), wherein the second vacuum source (via a partial vacuum, pg7 paragraph 0030) is a vacuum source different than the first vacuum source (vacuum pump 52 of Claridge is of a different source than the partial vacuum source of Weickert).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the humidity management system in the combined teachings to include a second quantity of at least the second nanostructured desiccant porous material is in fluid communication with a second fluid source at a second humidity level and a second temperature through a second fluid path through which the second inlet stream passes, wherein the second fluid source is the first fluid source or is a fluid source other than the first fluid source, the second inlet stream is the first inlet stream or is an inlet stream other than the first inlet stream, the second quantity of the at least a second nanostructured desiccant porous material is not in fluid communication with the first quantity of at least the first nanostructured desiccant porous material, and the first quantity of at least the first nanostructured desiccant porous material is a same type of material as the second quantity of the at least a second nanostructured desiccant porous material or is a different type of material than the second quantity of the at least a second nanostructured desiccant porous material; and a second vacuum source that is in communication with the second quantity of the at least a second nanostructured desiccant porous material, wherein the second vacuum source is the first vacuum source or is a vacuum source different than the first vacuum source in view of the teachings of Weickert to provide at least one adsorbent for water vapor which is also referred as sorbent or absorbent, where at least one adsorbent for water vapor shows suitable equilibrium sorption characteristics, and the amount of moisture removed from air by adsorption depends on properties of the adsorbent, on the temperature of the adsorbent during adsorption, on the temperature, pressure and humidity of the treated air and on the contact time of the treated air with the adsorbent. 
Further, it is understood, claim 21 includes an intended use recitation, for example
“…configured for...”. The applicant is reminded that a recitation with respect to the manner
which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a
prior art apparatus satisfying the structural limitations of the claims, as is the case here. While
features of an apparatus may be recited either structurally or functionally, the claims are directed
to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 22, the combined teachings teach wherein the at least one heat delivery mechanism (heater 9 of Hiroyuki) thermally coupled the first quantity of at least the first nanostructured desiccant porous material (water vapor permeable material such as interfaces 20, as described on pg3 paragraph 0039 and figure 2b of Claridge) and the second quantity of at least the second nanostructured desiccant porous material (membrane assembly 110 of Ellenberger).
Regarding claim 23, the combined teachings teach at least a second seal (via hermetic seal, pg11 paragraph 0075 of Ellenberger) that is disposable in the second fluid path (second fluid path is formed when the water vapor is adsorbed within sorption material 18, pg2 paragraph 0019 of Weickert), wherein disposing the at least a second seal in the second fluid path assists in placing the second quantity of the at least a second nanostructured desiccant porous material (membrane assembly 110 of Ellenberger) under the fourth pressure (within second chamber comprising of a fourth pressure, pg7 paragraph 0030 of Ellenberger).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claridge et al (US 20190176084 A1) in view of Hiroyuki et al (JP 2005030754 A), Ellenberger et al (CN 103203185 A), Weickert et al (US 20180328601 A1) and in further view of Crawford (US 20040040172 A1). 
Regarding claim 24, the combined teachings teach the invention as described above but fail to teach further comprising a diverter, the diverter configured to selectively place the first fluid source in fluid communication with either the first quantity of at least the first nanostructured desiccant porous material or the second quantity of at least the second nanostructured desiccant porous material.
However, Crawford teaches further comprising a diverter (diverter valve 14), the diverter configured to place the first fluid source in fluid communication (first diverter valve communicating with each of the desiccant beds, pg2 paragraph 0019) with either the first quantity of at least the first nanostructured desiccant porous material (in communication with either desiccant beds 10 and 12, as shown on figure 1, which corresponds to interfaces 20 of Claridge).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the humidity management system in the combined teachings to include a diverter, the diverter configured to selectively place the first fluid source in fluid communication with either the first quantity of at least the first nanostructured desiccant porous material or the second quantity of at least the second nanostructured desiccant porous material in view of the teachings of Crawford to provide a regeneration control method which can maintain adequate process air temperature and dew point stability while cycling of desiccant towers between adsorption and regeneration phases of operation. 
Further, it is understood, claim 24 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While
features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claridge et al (US 20190176084 A1) in view of Hiroyuki et al (JP 2005030754 A) and in further view of Davies (US 20170321909 A1).
Regarding claim 26, the combined teachings teach the invention as described above but fail to teach wherein the first quantity of at least the first nanostructured desiccant porous material is coated on a plurality of thermally conductive fins.
However, Davis teaches wherein the first quantity of at least the first nanostructured desiccant porous material (desiccant material, as described on pg4 paragraph 0078) is coated on a plurality of thermally conductive fins (desiccant-coated heat exchanger 12 and includes fins 20, as shown on figure 1).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the humidity management system in the combined teachings to include wherein the first quantity of at least the first nanostructured desiccant porous material is coated on a plurality of thermally conductive fins in view of the teachings of Davies for controlling the humidity of air in a location using a desiccant-coated fluid-air heat exchanger including the desiccant material to adsorb water at or above ambient temperatures during an adsorption cycle.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claridge et al (US 20190176084 A1) in view of Hiroyuki et al (JP 2005030754 A).
Regarding claim 27, Claridge teaches the invention as described above but fail to teach wherein the transferring the heat comprises transferring heat through a heat pipe.
However, Hiroyuki teaches wherein the transferring the heat (via heater 9 of Hiroyuki) comprises transferring heat through a heat pipe (heat is transferred via pipe of conduit, as shown on figure 1 of Hiroyuki).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the humidity management system in the teachings of Claridge to include a wherein the transferring the heat comprises transferring heat through a heat pipe in view of the teachings of Hiroyuki for the porous particles that are in contact with the air in the regenerator are heated by heater 9 and are provided inside the pipe of the regenerator.
	Claim 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claridge et al (US 20190176084 A1) in view of Hiroyuki et al (JP 2005030754 A), and in further view of Ellenberger et al (CN 103203185 A), Weickert et al (US 20180328601 A1).
Regarding claim 28, Claridge teaches the invention as described above but fails to teach placing a second quantity of at least a second nanostructured porous material, the at least a second nanostructured porous material configured to adsorb water from a second inlet stream at a third pressure and to release water when subject to a fourth pressure, under the under the third pressure, wherein the fourth pressure is lower than the third pressure and the second quantity of at least the second nanostructured porous material is of the same type as the first quantity of at least the first nanostructured porous material or is of a different type than the first quantity of at least the first nanostructured porous material, and wherein the transferring heat from the first quantity of at least the first nanostructured porous material comprises transferring heat to the second quantity of at least the second nanostructured porous material; placing the second quantity of at least the second nanostructured porous material under the fourth pressure, wherein transferring heat to the first quantity of at least the first nanostructured porous material comprising transferring heat from the second quantity of at least the second nanostructured porous material to the first quantity of at least the first nanostructured porous material.
However, Hiroyuki teaches wherein the transferring heat (via pipe 6, after porous particle 7 passes heater 9 of Hiroyuki) from the first quantity of at least the first nanostructured porous material (porous particles 7 of Hiroyuki, which corresponds to interfaces 20 of Claridge) comprises transferring heat to the second quantity of at least the second nanostructured porous material (via flow into the second quantity of porous particles 7 in container 15, as shown on figure 1 of Hiroyuki, which corresponds to interfaces 20 of Claridge), wherein transferring heat (via processing tower 13, the heat becomes high temperature and low humidity due to the generation of heat of adsorption at this time, paragraph 0045 of Hiroyuki) to the first quantity of at least the first nanostructured porous material (back to porous particle container 5, figure 1 of Hiroyuki) comprising transferring heat from the second quantity of at least the second nanostructured porous material to the first quantity of at least the first nanostructured porous material (figure 1 of Hiroyuki). 
Hiroyuki teaches the invention as described above but fail to teach placing a second quantity of at least a second nanostructured porous material, the at least a second nanostructured porous material configured to adsorb water from a second inlet stream and to release water when subject to a fourth pressure, under the under the third pressure, wherein the fourth pressure is lower than the third pressure, and placing the second quantity of at least the second nanostructured porous material under the fourth pressure.
However, Ellenberger teaches placing a second quantity of at least a second nanostructured porous material (membrane assembly 110), the at least a second nanostructured porous material configured to adsorb water (membrane assembly 110 comprises of ionomeric polymer which are permeable, pg7 paragraph 0030) from a second inlet stream (fluid input manifold 122) at a third pressure (output at a third pressure, pg7 paragraph 0030) and to release water when subject to a fourth pressure (second chamber comprising of a fourth pressure, pg7 paragraph 0030), under the under the third pressure, wherein the fourth pressure is lower than the third pressure (third pressure being greater than the fourth pressure, pg7 paragraph 0030), and placing the second quantity of at least the second nanostructured porous material (membrane assembly 110) under the fourth pressure (within second chamber comprising of a fourth pressure, pg7 paragraph 0030 of Ellenberger).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the humidity management system in the combined teachings to include a placing a second quantity of at least a second nanostructured porous material, the at least a second nanostructured porous material configured to adsorb water from a second inlet stream and to release water when subject to a fourth pressure, under the under the third pressure, wherein the fourth pressure is lower than the third pressure, and placing the second quantity of at least the second nanostructured porous material under the fourth pressure in view of the teachings of Ellenberger by extracting the water and outputting the extracted water by the heated air under pressure.
The combined teachings teach the invention as described above but fail to teach the second quantity of at least the second nanostructured porous material is of the same type as the first quantity of at least the first nanostructured porous material.
However, Weickert teaches the second quantity of at least the second nanostructured porous material (sorption material 18 of Weickert) is of the same type (both heat exchange material 16 and sorption material 18 exhibit the ability to adsorb water vapor of humid air provided by material such as MOF’s, pg3 paragraph 0023 of Weickert) as the first quantity of at least the first nanostructured porous material (heat exchange material 16 of Weickert which corresponds to interfaces 20, figure 2b of Claridge). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the humidity management system in the combined teachings to include a second quantity of at least the second nanostructured porous material is of the same type as the first quantity of at least the first nanostructured porous material in view of the teachings of Weickert where at least one adsorbent for water vapor shows suitable equilibrium sorption characteristics, and the amount of moisture removed from air by adsorption depends on properties of the adsorbent. 
Further, it is understood, claim 28 includes an intended use recitation, for example
“…configured for...”. The applicant is reminded that a recitation with respect to the manner
which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a
prior art apparatus satisfying the structural limitations of the claims, as is the case here. While
features of an apparatus may be recited either structurally or functionally, the claims are directed
to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 29, the combined teachings teach wherein the first quantity (interfaces 20, figure 2b of Claridge) of at least the first nanostructured porous material (water vapor permeable material such as interfaces 20, as described on pg3 paragraph 0039 and figure 2b of Claridge) comprises one or more nanostructured desiccant porous materials selected from: zeolites (interfaces 20 is zeolite supported on thin, porous metal sheets, pg5 paragraph 0052 of Claridge).
Regarding claim 30, the combined teachings teach during the placing the second quantity of the at least a second nanostructured porous material (membrane assembly 110 of Ellenberger) under the fourth pressure (within second chamber comprising of a fourth pressure, pg7 paragraph 0030 of Ellenberger), sealing the second quantity of the at least a second nanostructured porous material from a second inlet stream (fluid input manifold 122 of Ellenberger), wherein the second inlet stream is an inlet stream other than the first inlet stream (intake 11 of Weickert which corresponds to fluid input manifold 122 of Ellenberger is a different inlet stream than first inlet stream 14A of Claridge). 
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763